Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 7/5/2022.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 7/5/2022 has been considered and a copy has been placed in the file.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 1 (and lines 3 and 4), the phraseology “hinge side jambs” and “lock side jambs” are not readily understood by the Examiner.  With respect to conventional door frames, there’s only one hinge jamb and lock jamb on either side of a door frame and not multiple jambs of both.  Clarification is requested.  In claim 1, lines 1-2, the phraseology “header jambs” is not readily understood by the Examiner.  How are there more than one “header jamb”?  A framed door-way, has two side jambs, a header, and a threshold (sometimes) and not “header jambs”.  Clarification is requested.  In claim 1, line 3, there is a lack of antecedent basis for “said horizontal header jamb”.  In claim 10, line 2, there is a lack of antecedent basis for “the protrusion locks”.  In claim 12, line 3, the phraseology “its” is indefinite and fails to positively recite the claimed invention.  In claim 17, line 3, there is a lack of antecedent basis for “the associated front section contoured portions”.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,377,900. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a door frame having a hinge side jamb, a lock side jambe, a header jamb, a front and back section connected via a living bifold hinge and an interlocking mechanism when the frame is in an opened positioned, the jambs formed of plastic, a door stop, a protrusion, a channel, a projection, a groove, fasteners, a door slab and a method of positioning the door frame within a wall opening.
Claim 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,801,251. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of installing a door frame having a hinge side jamb, a lock side jambe, a header jamb, a front and back section connected via a living bifold hinge wherein the sections are unfolded and then the door frame is secured within a wall opening.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,370,892. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a door frame having a hinge side jamb, a lock side jambe, a header jamb, a front and back section connected via a living bifold hinge and an interlocking mechanism when the frame is in an opened positioned, the jambs formed of plastic, a door stop, a protrusion, a channel, a projection, a groove, fasteners, a door slab and a method of positioning the door frame within an opening.




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-16, and 20 is/are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rissmiller (2008/0222979 A1).
Rissmiller (2008/0222979 A1) discloses an apparatus and method thereof comprising a door frame (paragraphs [0026] and [0031] having a door/slab [Claim 15] comprising a hinge side “flat” [Claim 7] jamb, a lock side “flat” [Claim 7] jamb, and a header jamb (conventionally called just a “header”) with the hinge and lock side jamb being spaced apart and vertically extending with the header jamb connected at top ends of the hinge and lock side jambs, each jamb having a front section and an adjacent back section joined via a hinge so that the front and back sections fold upon one another. [Claims 1, 15, and 20]

    PNG
    media_image1.png
    723
    678
    media_image1.png
    Greyscale


Rissmiller (2008/0222979 A1) further discloses the bi-fold hinge having a reduced thickness area (see annotated figures 3 and 4 below). [Claims 2, 4, and 16]

    PNG
    media_image2.png
    518
    490
    media_image2.png
    Greyscale

Rissmiller (2008/0222979 A1) further discloses the door frame formed of plastics/polymer composite (see paragraphs [0025], [0039], and [0040]. [Claims 3 and 5]
Rissmiller (2008/0222979 A1) still further discloses each hinge to be folded on front and back sections (see annotated figures 5 and 6 above). [Claim 6]
Rissmiller (2008/0222979 A1) yet still further comprises a substitute kit to substitute the front sections for each jamb and header to increase/decrease the depth of the frame when in an opened position (see annotated figures 5 and 6 above) and utilizing “fasteners” to secure the sections together (clips, 500 502 and 504 shown in figure 10, also see paragraphs [0035]-[0038]). [Claims 12-14]
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 8 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Rissmiller (2008/0222979 A1) in view of Reid (2012/0090735 A1).
All of the elements of the instant invention are discussed in detail above except providing an integral door stop connected to the jambs and header.
Reid (2012/0090735 A1) discloses a frame member having an integral door stop along jamb sides and header.
It would have been obvious before the effective filing date of the claimed invention to provide the door frame of Rissmiller (2008/0222979 A1) with an integral door stop connected to the jambs and header as taught by Reid (2012/0090735 A1) since a door frame having an integral door stop allows one to more easily mount a door to the jambs and the integral door stops are well known for stopping a door from swinging past one side of the jamb.  Furthermore, door stops are well known in the door and frame combination industry and the door frame of Rissmiller (2008/0222979 A1) would operate equally as well when utilizing and incorporating an integral door stop.

As best understood, claim(s) 9-11 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Rissmiller (2008/0222979 A1) and Reid (2012/0090735 A1) as applied to claim 8 and further in view of Winston (5,365,708).
Rissmiller (2008/0222979 A1) fails to disclose an interlock mechanism in the form of a protrusion extending within a channel and a tongue extending within a groove.
As shown in detail below (annotated figure 2 of Winston (5,365,708) below), Winston (5,365,708) discloses an interlock mechanism having a front section with a protrusion extending within a channel of the back section and the front section further having a tongue extending within a groove of the back section.

    PNG
    media_image3.png
    342
    493
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide Rissmiller (2008/0222979 A1) with an interlocking mechanism as taught by Winston (5,365,708) since an interlocking mechanism allows for the frame to be rigidly held in place upon installation of the door frame within an opening.  Furthermore, the door frame of Rissmiller (2008/0222979 A1) would operate equally as well when utilizing an interlocking mechanism.

As best understood, claim(s) 17-19 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Rissmiller (2008/0222979 A1) in view of Winston (5,365,708).
Rissmiller (2008/0222979 A1) fails to disclose an interlock mechanism in the form of a protrusion extending within a channel and a tongue extending within a groove and further including a stop having a tongue and groove associated therewith.


    PNG
    media_image4.png
    342
    500
    media_image4.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to provide Rissmiller (2008/0222979 A1) with an interlocking mechanism including a stop as taught by Winston (5,365,708) since an interlocking mechanism including a stop allows for the frame to be rigidly held in place upon installation of the door frame within an opening.  Furthermore, the door frame of Rissmiller (2008/0222979 A1) would operate equally as well when utilizing an interlocking mechanism.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention including several tongue and groove and channel and protrusions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634